Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 21, line 1 is objected to because of the following informalities:  “a combustor” should be - -the combustor- -.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8, 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hsieh et al (US 20070028617).

    PNG
    media_image1.png
    793
    810
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    774
    624
    media_image2.png
    Greyscale


Annotated Figure 2 and 3 of Hsieh et al (US 20070028617)

Regarding claim 1, Hsieh discloses a mixing assembly (Figure 10.  Paragraph 0020) for a combustor (Figure 2; 26), comprising: 
a pilot mixer (Figure 3; 110 and 118) including an annular pilot housing (Figure 3; 118) having a hollow interior (The hollow interior of the pilot housing) extending along a mixer centerline (Figure 3; 120) and a pilot fuel nozzle (Figure 3; 110) mounted in the annular pilot housing; 
a main mixer (Figure 10; 104.) including: 
a main housing (Annotated Figure 3; labeled main housing) surrounding the annular pilot housing, the main housing having a forward end and an aft end (The left and right ends, respectively, of the main housing); 
a fuel manifold (Figure 3; 106) positioned between the annular pilot housing and the main housing; 
a mixer foot (Annotated Figure 3; labeled mixer foot) extending outward from the forward end of the main housing; 
a main swirler body (Figure 3; 124) including a plurality of swirl vanes (The vanes of Figure 3; 144 and 146.  Paragraph 0033 and 0034.  The swirlers are in the same direction, Paragraph 0035.), the main swirler body surrounding the main housing such that an annular mixing channel (The annular mixing channel between the man housing and main swirler body.  Annotated Figure 3; labeled annular mixing channel) is defined between the main housing and the main swirler body, and the main swirler body being coupled to the mixer foot (Both the foot and main swirler body are coupled to the Annotated Figure 2; casing, so that these two are coupled); and 
a main fuel ring (Figure 3; 140 and 108) disposed in the annular mixing channel (Figure 3; 140 is in the annular mixing channel) downstream of the mixer foot and connected to the main housing by a plurality of main fuel vanes (The plurality of Figure 10; 210) arranged in an array (The array of all Figure 10; 210), each main fuel vane of the plurality of main fuel vanes extending outward from the main housing into the annular mixing channel, at least one of the main fuel ring and the plurality of main fuel vanes including a plurality of fuel injection ports (Figure 10; 194 and Figure 13; 214) positioned to discharge fuel into a central portion of the annular mixing channel (Functional Language, the fuel injection ports are positioned to inject fuel from 190 into Annotated Figure 3;  labeled central portion of the annular mixing channel), wherein the mixer foot extends outward farther from the main housing than the main fuel ring.
Regarding claim 2, Hsieh discloses the invention as claimed
Hsieh further discloses wherein the main fuel ring is positioned in the central portion of the mixing channel (The main fuel ring is in the central portion of the mixing channel).
Regarding claim 3, Hsieh discloses the invention as claimed
Hsieh further discloses wherein the main fuel ring includes the plurality of fuel injection ports (The main fuel ring has the plurality of fuel injection ports).
Regarding claim 4, Hsieh discloses the invention as claimed
Hsieh further discloses wherein the plurality of main fuel vanes include the plurality of fuel injection ports (The plurality of fuel vanes has the plurality of fuel injector ports).
Regarding claim 5, Hsieh discloses the invention as claimed
Hsieh further discloses wherein the plurality of main fuel vanes are oriented to produce swirl in a flow of air passing therethrough (Paragraph 0042).
Regarding claim 6, Hsieh discloses the invention as claimed
Hsieh further discloses wherein an aft portion (The right end of the main fuel ring) of the main fuel ring includes a plurality of corrugations (Annotated Figure 3; labeled corrugations).
Regarding claim 7, Hsieh discloses the invention as claimed
Hsieh further discloses wherein the mixer foot includes a plurality of slots passing therethrough (Annotated Figure 3; labeled slots).
Regarding claim 8, Hsieh discloses the invention as claimed
Hsieh further discloses wherein the main swirler body includes an upstream first main swirler (Figure 3; 146) and a downstream second main swirler (Figure 3; 144).
Regarding claim 21, Hsieh discloses the invention as claimed
Hsieh further discloses the combustor (Figure 1; 26) for a gas turbine (Figure 1; 10), comprising: 
an annular inner liner (Figure 2; 78) having an upstream end and a downstream end (The left and right ends of Figure 2; 78, respectively); 
an annular outer liner (Figure 2; 76) having an upstream end and a downstream end (The left and right ends of Figure 2; 76, respectively); and 
the mixer assembly according to claim 1, 
wherein the mixer assembly is disposed at the upstream end of the annular inner liner and at the upstream end of the annular outer liner.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Dougherty et al (US 3116606), Williams et al (US 20110067403), Duval et al (US 20100058765), Haggerty et al (US 20080098737) each shows the fuel injector mounted to the casing.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN G KANG whose telephone number is (571)272-9814. The examiner can normally be reached Mon-Fri 8:00-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWIN KANG/Primary Examiner, Art Unit 3741